451 F.2d 1023
Chesley KARR, a minor, Individually and John R. Karr,Individually and as next friend and Guardian adLitem on behalf of themselves and allothers similarly situated,Plaintiffs-Appellees,v.Clifford SCHMIDT, Principal of Coronado High School, et al.,etc., Defendants-Appellants.
No. 31045.
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1971.

A. R. Grambling, Morris A. Galatzan, Harold L. Sims, El Paso, Tex., for defendants-appellants.
Ruth Kern, Clarence D. Moyers, El Paso, Tex., Bart Cox, El Paso, Tex., of counsel, for plaintiffs-appellees.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc, it is ordered that the submission of this cause to the panel of Judges Thornberry, Morgan and Clark is hereby vacated, and the cause shall be heard en banc on briefs without oral argument.  The Clerk shall fix a briefing schedule for filing supplemental briefs.